department of the treasury internal_revenue_service c government entities division washington d oct -6 20v453016 - uniform issue ‘list setter rat i legend taxpayer a amount d ira x ira y ira z dear this is in response to a letter dated november submitted by your authorized representative in which you request a letter_ruling revenue code the code’ uinder sec_408of the internal taxpayer a whose date of birth is taxpayer a was survived by you his wife your d the time of his death taxpayer a maintained thre ira y and ira z taxpayer a had not reached th distributions from iras at the time of his death an distributions iras x y and z collectively had a taxpayer a’s death died on te of birth is individual_retirement_accounts ira x required_beginning_date for he had not begun receiving alance of amount d as of the date of at the estate of taxpayer a was named as the beneficiary of ira x ira y and ira z pursuant to taxpayer a's will dated you were named as personal representative of taxpayer a's estate page item fourth of taxpayer a's will provides in relev has complete discretion over the administration of part as follows give and bequeath and devise the rest re whether real personal or mixed wherever acquired including the proceeds from beneficiary is not specifically designated or are to become payable to may estate u from the date of your appointment as personal re to the present you have a assets the iras upon distribution will fall into th are the sole beneficiary part that the personal representative ht he estate item seventh provides in idue and remainder of my property ituated and however and whenever y insurance policies wherein the id from any other policies that may o my wife resentative of the estate of taxpayer eated iras x y and z as estate e residue of the estate of which you at all times subsequent to taxpayer a's death ira his name no distributions have been made from t request and ira x ira y and ira z remain in the s x y and z have been maintained in he iras as of the date of this ruling name of taxpayer a you propose to request that distribution of iras x taxpayer a iras to you as sole residuary beneficiary of taxp4 the iras to one or more iras set up and maintain contribution s will be made no later than the y and z are distributed to taxpayer a’s estate upon receipt you as personal representative of said estate will transfer the yer a’s estate you will then contribute ed in your name the ira lay following the date on which iras x y and z be made to the estate of based on the foregoing you request a ruling that treated as inherited iras within the meaning of s to you and that you will be eligible to roll over the into one or more iras set up and maintained in y occur no later than the 60th day from the date the capacity as personal representative of taxpayer a ra x ira y and ira z will not be ction d of the code with respect roceeds from ira x ira y and ira z ur own name as long as the rollover s proceeds are received by you in your ‘s estate with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in this subsection any amount retirement_plan shall be included in gross_income may be in the manner provided under sec_72 paid or distributed out of an individual by the payee or distributee as the case d does not apply to a rollover ments of sec_408 and ection d does not apply to any sec_408 of the code provides that s amount_paid or distributed out of an ira to the individual for whose benefit the account is money and any other_property is paid sec_408 of the code provides that secti contribution if such contribution satisfies the requi d b maintained if the entire amount received including page into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained date sec_1_408-8 of the final regulations question and on date final income_tax regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also r b answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole personal representative of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ra is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case the ira x ira y and ira z account balance s are payable to taxpayer a’s estate pursuant to the terms of taxpayer a’s beneficiary designations you taxpayer a’s page surviving_spouse are both the personal representative of taxpayer a’s estate and the ‘sole residuary beneficiary of his estate as personal representative you will cause iras x y and z to be distributed to taxpayer a’s estate subsequent to said distributions you will pay the iras to yourself as the estate’s beneficiary within days of the date that iras x y and z are distributed to taxpayer a’s estate you will contribute the iras to one or more iras set up in your name under the facts stated above you will be treated as the payee and beneficiary of iras x y and z for purposes of sec_408 and sec_408 of the code thus with respect to your ruling_request we conclude that ira x ira y and ira z will not be treated as inherited iras within the meaning of sec_408 of the code with respect to you and that you will be eligible to roll over the proceeds from ira x ira y and ira z into one or more iras set up and maintained in your own name as long as the rollover s occur no later than the 60th day from the date the proceeds are received by you in your capacity as personal representative of taxpayer a's estate this ruling letter assumes that ira x ira y and ira z either are or were qualified under sec_408 of the code at ail times relevant thereto it also assumes that the rollover iras to be set up by you will also meet the requirements of sec_408 of the code at all times relevant thereto finally it assumes that your rollover s of the distributions from iras x y and z will be made within the time frame referenced in sec_408 a i of the code pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative lf you have any questions please contact id no - at - keke sincerely yours ferns in employee_plans technical group enclosures deleted copy of letter_ruling form_437 cc
